DISSENTING OPINION

Garvey, P. J.

I respectfully disagree with the decision reached by my associates.
The trial judge found, from the evidence, the manner in which the coffee cups were stacked they “were precariously balanced”, and without evidence, “that any slight jar, sonic boom or vibration could cause at least the top cup to fall”. He further found “that *19this type of cup display .... had existed for at least five years prior to the accident”.
Accepting, as we must, the finding that the cups “were precariously balanced” the further finding that a jar, boom or. vibration would be necessary “to cause at least the top cup to fall” clearly indicates that the manner of stacking in and of itself would not be sufficient to cause one or more of them to fall. There was no evidence that the area of the cup display, in the previous five years was ever subjected to “sonic booms, jarring or vibration”, and more particularly there was no evidence that on the day of the accident that any of these conditions were present.
In Wickes v. First National Stores, Inc., 346 Mass. 782, the plaintiff who had just alighted from an automobile in the parking lot of a super-market was struck and injured by a rolling unattended shopping cart. The court said: “What caused the shopping cart to be put in motion was utterly conjectural”. In the instant case what caused the cup to fall, on the reported evidence and findings, “was utterly conjectural”.
It was error, in my opinion, to deny the defendant’s requests for rulings of law.